DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered. 

Claim Status
Claims 37-53 are new.
Claims 1-13, 15-16, 21-22, 24-28, 30-32, 34 and 36 are canceled.
Claim 44 is withdrawn.
Claims 14, 17-20, 23, 29, 33, 35, 37-43 and 45-53 are under examination.


Objections Withdrawn
Specification
The objection of the application for needing sequence identifiers is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection to claim 36 is withdrawn in view of Applicant’s amendments.  
The objection to claim 35 is withdrawn in view of Applicant’s amendments.  
The objection to claim 33 is withdrawn in view of Applicant’s amendments.  
The objection to claim 14 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
 Claim Rejections - 35 USC § 112
The rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of its cancellation. 

The rejection of claim 36 under 35 U.S.C. § 112, first paragraph, for lack of biological deposit is withdrawn in view of its cancellation.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 14, 17-18, 29, 33, and 35 remain and new claims 45-47, 50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Applicant’s Arguments:  Claims 14, 17, 18, 29, 33, 35, and 36 are rejected under § 112(b) as allegedly being indefinite. In particular, claim 14 is allegedly indefinite because it is not clear if the formula is written N- to C- terminus or vice versa. Further, claim 36 is allegedly indefinite for recitation of humanized form of specified antibodies because it is not clear if the term encompasses antibodies with the CDRs of the non-human antibodies or if it also encompasses humanized forms with mutated CDRs. Applicant respectfully disagrees.
With respect to the rejection of claim 14, Applicant submits that it is clear that the formula “A-(L)n-(T)m” of claim 14 formula is written from N- to C- terminus. The as-filed specification states on page 23, second paragraph, that “[a]ll amino acid sequences disclosed herein are shown from N-terminus to C-terminus.“ Accordingly, one of ordinary skill in the art would appreciate that the formula is written from N- to C- terminus. Accordingly, the claim is not indefinite.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
While the amino acid sequences may be shown N- to C-terminus, the formulae of instant claims above is not an amino acid sequence.  Thus, Applicant’s arguments are not commensurate in scope with the claims and it is still not clear if the claims mean the formula to have N- to C-terminal directionality, the opposite, or both.  Thus, this rejection stands and is made for the new claims above for the same reasons, owed to multiple interpretations of the claims.


Claim Rejections - 35 USC § 103
Claims  14, 17-20, 23, 29, 33, 37, 41-43, and 45-52 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (US2013/0251723, published 09/26/2013, previously cited), in view of Guimaraes (US2013/0122043, published 05/16/2013, previously cited), Heindl (US2017/0314055, priority to 12/17/2014, previously cited), Rader (WO2012/075158, published 06/07/2012, previously cited) and Cohen (WO2009/099741, published 08/13/2009).
Applicant’s Arguments:  Claims 14, 17-20, 23, 29, 33 and 36 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Rohlff (US 2013/0251723) in view of Guimaraes (US 2013/0122043), Heindl (US 2017/0314055), Rader (WO 2012/075158) and Cohen (WO 2009/099741). Applicant respectfully disagrees.
None of Rohlff, Guimaraes, Heindl, Rader, or Cohen either alone or in combination, teach or suggest each and every element of the instant claims. Indeed, nowhere do any of Rohlff, Guimaraes, or Heindl teach or suggest an Immunoligand-Drug Conjugate having the general formula A-(L)n-(T)m, in which A is an Receptor tyrosine kinase-like orphan receptor-1 (ROR-1) humanized antibody, L is a linker, T is a PNU-derived anthracycline, and in which n and m are integers between >1 and <10.
Rader does not cure the deficiencies of Rohlff, Guimaraes, or Heindl. The Examiner alleges that Rader provides the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is enabled to find humanized antibodies of the affinity found by Applicant. The Examiner concludes that taken all 
Applicant respectfully submits that the Examiner’s interpretation of Rader is incorrect. Rader’s disclosure of the R12 antibody is limited to the rabbit and chimeric R12, the CDR and FR regions as recited in Figure 2, a dsFv of mAb2A2 fused to the PE38 toxin mediates cytotoxicity of ROR1-expressing cells and primary CLL cells from patients (compare Examples 1-10), and a few generic statements that rabbit antibodies can be humanized in general, which does not go beyond what was known at the time of filing to the skilled artisan. However, Rader does not disclose or describe or generate any particular humanized antibody, let alone disclosing any affinity data on a humanized antibody.
Applicant further submits that the Examiner’s assertion that Rader provides the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is enabled to find humanized antibodies of the affinity found by Applicant, is incorrect. Rader does not anticipate the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is not enabled to find said humanized antibodies for at least the following reasons.
The only CDR disclosed in Rader that corresponds to the CDRs as claimed in new independent claim 37 is Light Chain CDR3. All other CDRs claimed are different from the CDRs disclosed in Rader, as shown in the Table.
Accordingly, the inventors had to realize that the teaching in Rader would not be instrumental for arriving at the advantageous humanized antibodies as claimed. Instead, teaches away from making the correct selection of relevant CDR sequences in the context of the present humanization of the parental antibody. For this reason already, the subject matter of the main claim as amended is not obvious over Rader, alone or in combination with Rohlff, Guimaraes, or Heindl.
Moreover, non-obviousness is also based on the fact that - in contrast to the usual observation that humanization of (rabbit) antibodies generally requires affinity maturation steps later on in order to even recover the affinity level of the parent antibody - in this case the humanized R12-based monoclonal antibodies without any affinity maturation featured significantly increased binding affinity to ROR1, as shown in Table 2 of the as-filed specification. This was an unexpected and surprising effect not related to or pointed out in any of the cited references. See page 4, penultimate and last paragraph, bridging page 5; and page 24, penultimate paragraph in the as-filed specification.
Cohen does not cure the deficiencies of Rohlff, Guimaraes, Heindl, or Rader. Cohen discloses antibody-drug conjugates comprising nemorubicin metabolite or analog drug moieties (Abstract). Nowhere does Cohen teach or suggest any of the claimed antibodies, let alone any CDR sequences thereof.
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant’s first argument is that none of the references is a 102 reference.  This is not persuasive since the rejection here is one based on obviousness.

The rejection also uses the knowledge taught by Rohlff.  Rohlff at paragraph 0054 teaches that generally in a humanized antibody, the entire antibody except CDRs is encoding by a polynucleotide of human origin or is identical to such an antibody (0054).  Their they also state that backmutation of selected acceptor framework residues to the corresponding donor residues is often required to regain affinity that is lost in the initial grafted construct (0054).  They incorporate the complete teachings of two patents on this topic US5530101 and US5859205.  The teachings thereof making it clear to one of ordinary skill in this art that, in addition to the CDRs outlined by Rader, one of ordinary skill in this art should take or incorporate framework residues near to the same in order to optimally humanize the rabbit antibody of Rader.  
US5530101 to Queen teaches methods for producing humanized antibodies having CDRs and possible additional amino acids from a donor antibody (Abstract).   To form the humanized variable region, amino acids in the human acceptor sequence will be replaced by the corresponding amino acids from the donor sequence if the amino acid is immediately adjacent to one of the CDRs (Column 2, Paragraph, penultimate to Column 3, Paragraph, third) or the amino acid is predicted to be within about 3 Angstroms of the CDRs in a 3D model and capable of interacting with the antigen or the CDRs (Column 3, Paragraph, fourth).  This is all in addition to selecting a human acceptor framework of high identity to the donor antibody in the first place (Column 2, Paragraph, fourth).  They 
US5859205 to Adair teaches similarly CDR-grafted antibody heavy and light chains comprise acceptor framework and donor antigen binding regions with the heavy and light chains comprising donor residues and specific positions (Abstract).  Column 8 at paragraph 7 begins their protocol.  First, donor residues in the CDRs are added to the acceptor framework and said CDRs are defined as: HCDR1 residues 26-35, HCDR2, residues 50-65, HCDR3 residues 95-102, LCDR1 residues 24-34, LCDR2 residues 50-56, and LCDR3 residues 89-97 (Column 8, Paragraph, eighth).  These are therefore the stretches of amino acids recommended to be moved to the acceptor framework.  When one uses this system on R12 of Rader, HCDR1 would include the CDR1 of Rader as well as the additional residues added by Applicant into instant SEQ ID NO. 29.  The same can be said for SEQ ID No. 30 for HCDR2; the stretch of residues used in Adair, applied to R12 (Figure 2 of Rader) will contain SEQ ID NO. 30.  With respect to instant SEQ ID NO. 
Based on the above, Rader is clearly enabling for one of ordinary skill in this art to find the CDRs of instant claims.  Applicant has added no new structure here and any assertion to the contrary is incorrect.  Rader does not teach away from the instant CDRs since such can contain the CDRs of Rader and Rader does not state that adding the additional FR residues to the CDRs or maintaining them in the humanized antibody would render said humanized antibody non-functional.  Thus, there is no teaching away in Rader.  Furthermore, based on the teachings incorporated into Rohlff as outlined above, the art would embrace the obvious and long CDRs above.  Thus, this argument is not found persuasive. 
Applicant then argues surprising results.  These are not surprising based on the teachings incorporated into Rohlff and outlined above.  It is not shocking that affinity was maintained with the CDRs of instant claims in the humanized R12 of Applicant.  A trail was blazed to these CDRs via Adair and Queen which are part of Rohlff.  Table 2 and Figure 13 are purported to show improved affinity with the humanized R12.  Figure 13 has no statistical analysis and so is not valid.  It cannot be judged as to whether or not the humanized variant is better than the parent in terms of affinity.  Regardless, even it were, the structure is obvious as discussed above and uncovering the humanized variants latent properties does not obviate a 103.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Table 2 confirms via chi square analysis that huR12-
Applicant then attacks Cohen individually and this is not found persuasive since the rejection is not based on this one reference.
Taken together, this rejection must clearly stand.
All new claims are genera of the old claims and so for the reasons of record and here, all new claims above are rejected here as well.

New Objections
Claim Objections
Claim 33 is objected to because of the following informalities:  The sequence recited for SEQ ID NO. 32 is not correct and as they do not match.  
Claim 37 is objected to since, for clarity, the term antibody should precede fragment.
Claims 48-49 are objected to since, for clarity and consistency, in the claim set, immunoligand use following the preamble should be changed to antibody since this is the terminology used for the unit of the conjugate in the preceding claims.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "antibody-based binding protein and modified antibody format" in claim 37.  There is insufficient antecedent basis for these limitations in the claim.  Therefore, it is not clear what structure they possess and this renders all claims reciting the same indefinite.  The same rejection is made for claim 43.  
Claim 41 is also rejected for reciting substantially which is a relative term.  This term is not defined by the specification or claim but is subjective.  Therefore, it can have multiple meanings and without more guidance, one of ordinary skill in this art is not informed as to the metes and bounds of the claim with respect to its use.  Thus, the claim is indefinite for this reason also.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 43 recites a KD of less than or equal to 110pM.  Table 2 teaches a KD for an antibody with the CDRs recited.  However, it does not teach similar with less than said KD, especially when less then has no lower limit.  There is a limit to the KDs taught in the disclosure and the current claim language goes beyond the limitations of all such teaching.  Therefore, this claim contains new matter and is rejected here.  The lack of lower limit recited was not contemplated in the original disclosure.    

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claim above is drawn to a genus of antibodies, including monoclonal antibodies, defined only by the epitope they bind (ROR1) and additional functional 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any CDR set, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of skill in this art cannot envision the structure (CDR set) of any other antibodies that have the functions of claim 41 save for those taught by Applicant.  Therefore, since only a single species of CDR set is provided to represent these genera, the claims encompassing the same clearly fail the written description requirement.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen 
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   No species are taught for the encompassed human antibodies.  A single set of CDRs is certainly not adequate description and even if variants were disclosed thereof, they would be only very similar and related species as in the case of Joe-9 above and not provide adequate description for the claim.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since no or only a single species or only a few species of antibodies are taught within the claimed genera above, those that bind the recited epitopes and at specific affinities or the compete with a recited antibody for ROR1, the instant claim above clearly fails the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody that binds ROR1 as in claim 41i or ii, broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, it is very difficult to provide adequate AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, the claims are rejected here.

Claims 37-39, 42-43, and 45-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for humanized antibodies comprising the CDRs of claim 37, does not reasonably provide human antibodies comprising those CDRs/FR residues from a rabbit antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims above recite a human antibody with rabbit CDRs, some with rabbit FR residues therein.  This is irrational.  A human antibody has at least human CDRs.  Thus, no antibody of the instant claims nor a conjugate comprising the same can be human and the claims are rejected here.

Claims 40 and 53 are rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
It is unclear if a cell line which produces an antibody having the exact chemical identity of the anti-ROR1 antibody HuR12-7 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.
See, 37 C.F.R. 1.801-1.809.  
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  

	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
In the instant case, the specification provides no information over any deposit and the conditions thereof.   	
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.

Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 attempts to add CDRs to claim 14 but which are already present therein owed to claim 37.  Thus, claim 33 no longer further limits the claim on which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 102a1 as being anticipated by Rader (WO2012/075158, published 06/07/2012, previously cited).


Conclusion
Claims 35 and 38-39 are objected to for depending on rejected claims.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642